LACQMBE, Circuit Jqdge.
Without considering the specific ctíargés in the moving papers, the court is satisfied, from defendant’s own papers, that, although they may give no oral or written orders therefor, they do in fact cause the continued manufacture of infringing mantles by the unnamed infringers whose product is brought to defendants from time to time by the “peddlers in small lots,” to whom the affidavit refers. Complainant may take an order for injunction 'pándente lite against manufacturing, or causing to be manufactured, etc.,' infringing mantles, and especially prohibiting the sale of any mantles coated in infringement of the patent, except such as shall be ¿ihown ‘to have been coated and infringement thus committed prior tó'the date of service of the restraining order. Inasmuch as the question as to s status of mantles máde abroad has not yet been argued, this ordef shall not apply'to infringing mantles which may be shown to have been1 coated: outside of the United States.